DETAILED ACTION

Applicant’s amendment submitted on December 13, 2021 in response to the Office action (OA) mailed on July 20, 2021 have been fully considered. 
Support for applicant’s amendment to claim 1 can be found in paragraphs 0041 and 0060 of US Patent Application Publication No. 20210009869 A1 of the present application (hereinafter “the published application”).  
In view of applicant’s amendment to the specification submitted on December 13, 2021, the objection to the specification is withdrawn. 
In view of applicant’s amendment, the 35 USC 112(a) rejection of claims 1-6 is withdrawn.  
In view of applicant’s amendment, the 35 USC 112(b) rejection of claims 1-6 is modified. 
A new claim objection is made in view of applicant’s amendment. 

In view of applicant’s amendment, the 35 USC 103 rejection of claims 1-6 as being unpatentable over Moeller et al. (US 8163833B2) in view of Foster (US 4471086) is modified. 

Claim Objections
Claim 1 is objected to because of the following informalities:  

As to claim 1, this claim recites “a second Kraft paper”.  This recitation should be replaced with “a second non-coated Kraft paper” in order to provide consistency with the specification (see 0060 of the published application). 

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites that the contact adhesive comprises a mixture of polyethylene wax and Fischer-Tropsch wax.  Claim 1 further recites that the contact adhesive is free from polypropylene based polymer and/or wax.  It is unclear whether applicant intends to recite that the contact adhesive is free of polypropylene based wax.  For purpose of examination, the contact adhesive is interpreted to be free from polypropylene based polymer and/or polypropylene based wax.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Moeller et al. (US 8163833B2) in view of Foster (US 4471086).

As to claim 1, Moeller discloses a hot melt adhesive (contact adhesive) comprising (a) metallocene catalyzed C2/C3/α-olefin copolymer having a block structure (column 1, lines 10-15, column 2, lines 1-5), (b) at least one tackifying resin, (c) waxes and/or other polymers (column 2, lines 1-10, column 3, lines 55-56).  

As to claim 1 limitation of the contact adhesive is free from polypropylene based polymer and/or wax, it is submitted that Moller is silent as to disclosing presence of polypropylene based polymer and/or polypropylene wax. 

As to claim 1, the difference between the claimed invention and the prior art of Moeller is that Moeller is silent as to disclosing a mixture of PE wax and Fischer-Tropsch wax, having a penetration hardness value of less than about 5 dmm (decimilimeters) at 25°C, measured in accordance with ASTM 1321.

Foster discloses a hot melt adhesive comprising a blend of at least one polyethylene, a tackifying resin, a high density, low viscosity polyethylene wax, and a Fischer-Tropsch hydrocarbon wax (column 2, lines 8-15).  Foster further discloses that the high density, low viscosity polyethylene wax has a penetration hardness at 23°C of about 0.1 (column 3, line 39) and the Fischer Tropsch wax has a penetration hardness at 23°C of about 1.5 (column 3, line 52).    Further, Foster discloses that the combination of the high density polyethylene wax and the Fischer Tropsch wax in the ratio of about 1/3 to about 1/1 by weight provides combination of properties of low viscosity, fast set times and good low temperature properties (column 3, lines 57-61). 



As to the claimed property of the contact adhesive is blocking resistant for up to 72 hours, it is submitted that the hot melt adhesive of Moeller as modified by Foster as set forth above renders obvious claimed contact adhesive.  Accordingly, it is reasonable to presume that the aforementioned property would intrinsically be present in the hot melt adhesive of Moeller as modified by Foster.  MPEP 2112.01 (I). 

As to claim 2, Moeller discloses olefin copolymer base on ethylene and at least one C3 to C20 α-olefin (column 2, lines 22-25 and column 2, line 31), which would include ethylene-octene block copolymer as claimed. 

As to claim 3, Foster as set forth previously discloses high density polyethylene wax and the Fischer Tropsch wax. Foster does not disclose a hardness value measured 

As to claim 4, Moeller discloses that the hot melt adhesive comprises antioxidants, fillers, pigments, and adhesion promoters (column 4, lines 25-30). 

As to claim 5, Moeller discloses that the hot melt adhesive can be used for bonding substrates such as coated paper or cardboard (paperboard), films etc. (column 7, lines 20-30). 

As to claim 6, Moeller discloses bottle (column 7, lines 24-25). 


Response to Arguments

Applicant's arguments filed on December 13, 2021 have been fully considered.

With respect to the 35 USC 103 rejection of claims 1-6 as being unpatentable over Moeller et al. (US 8163833B2) in view of Foster (US 4471086), applicant argues that Moeller does not teach a contact adhesive and fails to teach non-blocking adhesive.  According to applicant, the instant contact adhesive is free from PP based polymers and/or wax and provides strong cohesion while imparting non-blocky property onto other substrates.  This is not predictable from Moeller’s teaching at column 7, lines 18-19 since it is directed to adhesive bonding substrates.  Page 10 of the amendment. 

The examiner respectfully disagrees because applicant’s arguments are presented without any factual evidence on the record.  MPEP 716.01 (c)(I)(II).  Furthermore, it is submitted that applicant’s disclosure refers the contact adhesive as “hot melt adhesive” (0047 of the published application “The hot melt adhesive of the invention is prepared…”).  As such, the hot melt adhesive of Moeller is a contact adhesive in the same manner as the claimed contact adhesive. Furthermore, the disclosure in Moeller at column 7, lines 18-19 pointed out does not factually support applicant’s assertion that Moeller does not teach a contact adhesive and fails to teach non-blocking adhesive, because it refers to the intended use of the hot melt adhesive of Moeller.  As such, applicant’s argument is not found persuasive. 



The examiner respectfully disagrees.  Applicant’s arguments are presented without any factual evidence on the record.  MPEP 716.01 (c)(I)(II).  Moreover, the examiner submits that while Moeller mentions microcrystalline wax (column 4, line 22), the hot melt adhesive of Moeller is not limited to microcrystalline wax.   As such, applicant’s argument is not found persuasive. 

Applicant argues that Given that Moeller (1) does not teach or suggest utilizing penetration hardness value of less than about 5 dmm at 25°C as a factor for waxes and (2) treats varying types of waxes the same, a skilled artisan would not be led to Foster’s teaching to particularly seek out these waxes to form a contact adhesive.  Applicant argues that Foster, like Moeller, is not directed to a contact adhesive; but directed to a fast setting, rapid bonding in low temperature application adhesives.  Moreover, applicant points to example 1 of Foster and argues that given that only adhesive-substrate adhesion is taught in Foster, there is no expectation that simply replying Foster’s waxes in Moeller’s non-contact hot melt adhesive, which fails to distinguish 

The examiner respectfully disagrees. As to applicant’s arguments (1) and (2) above, it is submitted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. MPEP 2145 (IV).  Further, the examiner submits that Foster is directed to a contact adhesive.  Applicant and Foster both refer contact adhesive as hot melt adhesive (0047 of the published application and abstract of Foster).  Moreover, applicant has not provided any factual evidence that would prove that Foster’s adhesive is not a contact adhesive as claimed.  

As to applicant’s argument regarding hindsight, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).   The examiner submits that while Moeller discloses use of wax in the hot melt adhesive (column 4, lines 10-23), Moeller’s hot melt adhesive is not limited to specific wax.   Foster discloses that the combination of the high density polyethylene wax and the Fischer Tropsch wax in the ratio of about 1/3 to about 1/1 by weight provides 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
January 9, 2022